DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant amended claim 1, and added independent claims 16 and 17. Claims 1-17 are currently pending.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6, 10, 13, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mochida (JP 2000018327 A – please see attached translation for text citations).
Regarding claim 1, Mochida discloses a pump device (Fig. 2, feat. 21; ¶0015), comprising: a pump configured to put fluid in motion (Figs. 2-4, feat. 22; ¶0015), a housing accommodating the pump (case 25), at least one conduit connected to the pump and configured to transport fluid to and/or from the pump (Fig. 4, feat. 31), the conduit extending between the pump and the housing, thereby connecting the pump to a position at the housing where the housing is provided with at least one opening (Fig. 4, feat. 30a) for allowing fluid to pass (¶0023 – compressor 22 comprises an intake port on the bottom of leg portion 32 which allows for the intake of air via the housing port 30a and conduit 31), and a mounting arrangement through which the pump is mounted in the housing without a subframe (Figs. 3 and 4 – compressor 22 is directly mounted to the housing 25 via conduits 31), wherein the at least one conduit is part of the mounting arrangement and has flexible properties so as to reduce an extent to which vibrations of the pump are transferred to the housing through the mounting arrangement during operation of the pump device (¶0020 – the vibrations generated by the compressor are absorbed by the conduit 31).
Regarding claim 6, Mochida discloses the pump device according to claim 1, and further discloses at least two conduits which are part of the mounting arrangement and have flexible properties so as to reduce an extent to which vibrations of the pump are transferred to the housing through the mounting arrangement during operation of the pump device (Figs. 3-4; ¶0017 – case 25 has four attachment portions 30 which are each connected to conduits 31 which support the compressor 22, so the pump device comprises four conduits 31).
Regarding claim 10, Mochida discloses the pump device according to claim 6, and further discloses that at least two conduits of the mounting arrangement are identical parts (Figs. 3-4; ¶0020 – soft conduits 31 are simple, commercially available rubber tubes that are identical to each other).
Regarding claim 13, Mochida discloses the pump device according to claim 1, and further discloses an electric power supply member (Figs. 3 and 5, feat. 38; ¶0019) that is part of the mounting arrangement and has flexible properties so as to reduce an extent to which vibrations of the pump are transferred to the housing through the mounting arrangement during operation of the pump device (Fig. 5; ¶0019 – power wires are channeled through flexible support conduit 34).
Regarding claim 17, Mochida discloses the elements of independent claim 17 in common with claim 1, and further discloses that the pump (Figs. 3-4, feat. 22) is mounted in the housing (Figs. 3-4, feat. 25) through no more than the at least one conduit (Figs. 3-4; ¶0017 – case 25 has four attachment portions which are each connected to conduits 31 which support the compressor 22, so the pump device comprises four conduits 31).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Mochida (JP 2000018327 A – please see attached translation for text citations).
Regarding claim 11, Mochida discloses the pump device according to claim 1. Mochida discloses that the flexible conduit supports (Figs. 3-4, feat. 31) connect intake ports on the leg portions of the pump (32; ¶0023) to holes (30a; ¶0023) on the housing in order to allow for air intake into the pump (¶0023). Mochida depicts the conduits as straight tube pieces (Figs. 3-4, feat. 31). However, modifying the pump device disclosed by Mochida so that at least one of the conduits comprises a bend or an elbow piece, and correspondingly changing the locations of the intake ports on the pump and/or the holes on the housing would be an obvious change of shape of the pump device. Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the pump device disclosed by Mochida so that the at least one conduit comprises an elbow piece. This rejection may be overcome by presenting persuasive evidence that the claimed configuration of the at least one conduit is significant. Please see MPEP §2144.04.
Claims 12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Mochida (JP 2000018327 A – please see attached translation for text citations) in view of Kelly et al. (US 2008/0177224 A1).
Regarding claim 12, Mochida discloses the pump device according to claim 1. Mochida does not disclose that the pump is a vacuum pump comprising an assembly of a motor and a solenoid valve.
Kelly teaches an electric breast pump system (Fig. 1, feat. 11; ¶0024) comprising a vacuum pump comprising an assembly of a motor and a solenoid valve (¶0026-0027). The vacuum pump evacuates air from the breast cups (Fig. 1, feats. 41 and 43; ¶0025) via a plurality of vacuum lines (Figs. 1 and 2, feats. 31, 32, 64, and 68; ¶0025-0027) in order to transmit vacuum to the breast cups. Therefore, the vacuum pump of Kelly comprises at least one intake conduit. As discussed above, the compressor disclosed by Mochida comprise intake ports on the leg portions of the compressor (Figs. 3-4, feat. 32) that connect to intake holes in the housing (30a) via the flexible support conduits (31) in order to allow for air inflow (¶0023). Therefore, Mochida discloses all of the elements of claim 1, which claim 15 is dependent upon, but does not disclose that the pump is a vacuum pump comprising a motor and a solenoid, and Kelly discloses a vacuum pump comprising a motor and a solenoid, but does not disclose the element s of claim 1. Therefore, the prior art includes each element of claim 15, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference. One of ordinary skill in the art could have combined the elements of Mochida and Kelly by using the flexible support conduits of Mochida with the vacuum pump of Kelly, and each element would perform the same function it would separately because the flexible support conduits function as the intake conduits for the compressor of Mochida, and would similarly function as intake conduits for the vacuum pump of Kelly. One of ordinary skill in the art would have recognized that combination would predictably result in a vacuum pump that has reduced vibration transmission between the pump and the housing. Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the pump device disclosed by Mochida so that the pump is a vacuum pump comprising an assembly of a motor and a solenoid valve. Please see MPEP §2143.I(A).
Regarding claim 15, Mochida discloses the pump device according to claim 1. Mochida teaches that the flexible support conduits (Figs. 3-4, feat. 31) absorb the vibrations generated by the pump and prevent them from being transmitted to the housing (¶0020).
Kelly teaches a breast pump assembly (Figs. 1-3, feat. 11; ¶0024) comprising: an expression kit including a breast-receiving funnel (41, 43; ¶0025), a milk outlet (37, 45; ¶0025), and an air outlet (35, 49; ¶0025), a vacuum unit for realizing a pressure cycle in the breast-receiving funnel of the expression kit (Figs. 1-3, the pumping part of the system enclosed in the housing 13, 14), including an air inlet (97; ¶0025) and a pump device for sucking air form the breast-receiving funnel, through the air outlet of the expression kit and the air inlet of the vacuum unit (¶0037), and a conduit for establishing an air path between the air outlet of the expression kit and the air inlet of the vacuum unit (31, 32; ¶0025). It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to use the pump device disclosed by Mochida in the assembly taught by Kelly so that the vibrations produced by the vacuum pump are absorbed and prevented from being transmitted to the housing as taught by Mochida.
Allowable Subject Matter
Claim 16 is allowed.
Claims 2-5, 7-9, and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claims 2-5, claims 2-5 are dependent on independent claim 1, which was amended so that the pump is mounted in the housing without a subframe. As indicated above, the closest prior art is now Mochida, which discloses a compressor (Figs. 2-4, feat. 22) mounted in a housing (25) using flexible conduits (31) without a subframe. The flexible conduits of Mochida support the compressor and absorb the vibrations produced by the compressor (¶0020) and therefore reduce the noise created by the pump device. This obviates the need for modification using the teachings of Date ‘728 (US 2014/0270728 A1) or Date ‘956 (US 2014/0157956 A1), which were previously used to teach the features of claims 2-5 with the motivation of reducing the noise created by the pump device. Therefore, it would not be obvious to combine the teachings of Date ‘728 or Date ‘956 with the disclosure of Mochida, and claims 2-5 are objected to as including allowable subject matter but being dependent upon a rejected base claim.
Regarding claim 7, claim 7 was objected to as including allowable subject matter but being dependent upon a rejected base claim in the non-final rejection dated 08/03/2022 because the prior art of record did not render it obvious to modify the pump device disclosed by Kelly (US 2008/0177224 A1) so that the pump is mounted in the housing through no more than two conduits. The amendment to independent claim 1 distinguishes over the disclosure of Kelly, and as indicated above, Mochida is now the closest prior art to the inventions of claims 1 and 6. However, Mochida discloses a pump device in which the pump is mounted through four conduits, and the prior art of record does not render it obvious to modify the pump device of Mochida so that it comprises fewer supporting conduits. Therefore, claim 7 is objected to as including allowable subject matter but being dependent upon a rejected base claim.
Regarding claims 8-9, as discussed above with respect to claims 2-5, the flexible conduits disclosed by Mochida obviate the need for modification using the teachings of Date ‘728 or Date ‘956. Additionally, as discussed above with respect to claim 7, Mochida discloses four supporting conduits, and the prior art of record does not render it obvious modify the pump device of Mochida so that it comprises fewer supporting conduits. Therefore, claims 8 and 9 are object to as including allowable subject matter but being dependent upon a rejected base claim.
Regarding claim 14, claim 14 was objected to as including allowable subject matter but being dependent upon a rejected base claim in the non-final rejection dated 08/03/2022 because the prior art of record did not render it obvious to modify the pump device disclosed by Kelly so that the electric power supply is at least partially spirally wound. The amendment to independent claim 1 distinguishes over the disclosure of Kelly, and as indicated above, Mochida is now the closest prior art to the invention of claims 1 and 13. However, Mochida discloses an electric power supply member that is channeled through the flexible support conduits, and it would not be obvious to modify it so that it is also partially spirally wound. Therefore, claim 14 is objected to as including allowable subject matter but being dependent upon a rejected base claim.
Regarding claim 16, independent claim 16 recites similar subject matter to independent claim 1, with the addition of at least one spring extending between a central position of the pump and the housing and an electric power supply member. As discussed above with respect to claim 14, Mochida discloses an electric power supply member that is channeled through flexible support conduits that reduce the vibrations transferred from the compressor to the housing, and the prior art of record does not render it obvious to modify the device of Mochida to include a spring extending from the electric power supply member because the vibrations transferred via the electric power supply member are already being reduced due to the electric power supply member being within the flexible support conduit. Therefore, claim 16 is allowable over the prior art of record.
Response to Arguments
Applicant’s arguments, see the amended drawings and page 12 of applicant’s remarks filed 09/16/22, with respect to the drawing objection have been fully considered and are persuasive in light of the amended drawings. Therefore, the objection to the drawings has been withdrawn.
Applicant’s arguments, see page 12 of applicant’s remarks and the interview summary dated 09/21/22, with respect to the rejections of claims 1, 2, 4-6, 8, 9, 11, 12, and 15 under 35 U.S.C. 103 over Kelly in view of Date ‘728, of claim 3 in further view of Date ‘956, of claim 10 in further view of Stutz, and of claim 13 in further view of Buhler have been fully considered and are persuasive in light of the amendment to independent claim 1. Therefore, the rejections have been withdrawn. However, upon further search and consideration, new grounds of rejection have been made of claims 1, 6, 10, 13, and 17 under 35 U.S.C. 102(a)(1) as anticipated by Mochida, of claim 11 under 35 U.S.C. 103 as being obvious over Mochida, and of claims 12 and 15 as being obvious over Mochida in view of Kelly.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARJUNA P CHATRATHI whose telephone number is (571)272-8063. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARJUNA P CHATRATHI/Examiner, Art Unit 3781                                                                                                                                                                                                        
/CATHARINE L ANDERSON/Primary Examiner, Art Unit 3781